Citation Nr: 9913478	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-19 216	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to payment of the cost of medical services 
related to emergency room treatment at Genesee Memorial 
Hospital on May 30, 1996.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


REPRESENTATION

Appellant represented by:  The American Legion


INTRODUCTION

The appellant served on active duty from June to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision by the VA Medical 
Center (VAMC) in Buffalo, New York (part of the VA Western 
New York Healthcare System), which denied a claim for payment 
of unauthorized medical services received by the veteran at 
Genesee Memorial Hospital emergency room on May 30, 1996.  
The case was sent to the Board by the VA RO in Buffalo.


FINDING OF FACT

The veteran, who has no service-connected disabilities, 
incurred unauthorized medical expenses at Genesee Memorial 
Hospital emergency room on May 30, 1996.

CONCLUSION OF LAW

The requirements for payment of the cost of medical services 
at Genesee Memorial Hospital emergency room on May 30, 1996 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 
1991 & 1998); 38 C.F.R. §§ 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims payment for the cost of medical services 
related to emergency room treatment at Genesee Memorial 
Hospital on May 30, 1996.  The relevant facts are not in 
dispute, and it is the law, not the evidence, which is 
dispositive of the outcome of this case.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).

The veteran served on active duty from June to August 1961.  
He is not service connected for any disabilities.  

VA medical and administrative records show that he received 
direct VA medical care for non-service-connected conditions 
for a number of years. 

A billing record from Genesee Memorial Hospital shows the 
veteran was charged for emergency room treatment on May 30, 
1996.  The billing record reflects the treatment consisted of 
a tetanus shot and sutures.  

The veteran subsequently filed a claim for payment of the 
cost of the medical services related to the May 30, 1996 
treatment.  In his own statements, the veteran related that 
the treatment involved an emergency; that the nearest VA 
medical facility which provided emergency treatment was about 
50 miles away; that use of the distant VA facility would have 
been life threatening; and that he was never told he needed 
advance VA authorization in order for the VA to pay for non-
VA emergency care.  He submitted a copy of a 1995 letter from 
the VAMC in Buffalo which told him, in part, that VA medical 
facilities were being reorganized; that emergency room care 
would no longer be available at the VAMC in Batavia; that if 
he had an emergent medical problem he should contact local 
emergency services or report to the closest medical treatment 
facility; and the VA is not automatically responsible for 
payment of private medical services rendered. 

The Board has considered whether the veteran is entitled to 
payment for the cost of the private medical care under the 
legal authority pertaining to unauthorized medical services, 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  However, it is 
clear that he has no entitlement under this legal authority, 
since one of the essential eligibility requirements is the 
existence of a service-connected disability, which he does 
not have.  Zimick v. West, 11 Vet.App. 45 (1998); Malone v. 
Gober, 10 Vet.App. 539 (1997); Hayes v. Brown, 6 Vet.App. 66 
(1993) (claim for payment of unauthorized medical expenses is 
not well grounded under 38 U.S.C.A. § 5107(a) when the 
veteran has no service-connected disabilities).

The appellant contends that he is entitled to payment for the 
private medical treatment since his income level makes him 
eligible for medical treatment even though he has no service-
connected disabilities.  Under 38 U.S.C.A. § 1710(a)(2)(G),  
the VA shall furnish hospital care and medical services to a 
veteran for a non-service-connected disability if he is 
unable to defray the costs of necessary care.  However, 38 
U.S.C.A. § 1710 only provides various eligibility categories 
for direct VA care, and this law does not provide a 
reimbursement remedy for unauthorized medical treatment at a 
non-VA facility.  Zimick, supra; Malone, supra.  

Another law, 38 U.S.C.A. § 1703, permits the VA, in certain 
instances, to contract for private hospital care where VA 
facilities are not capable of furnishing required medical 
care.  But, among other requirements, private treatment under 
this law must be authorized by the VA in advance, and there 
must be a contract between the VA and private facility, which 
was not the case here.  The 1995 letter from the Buffalo 
VAMC, which gave general advice on what to do in emergency 
situations, did not provide advance authorization for private 
care at VA expense, and the letter specifically noted that 
the VA would not be automatically responsible for payment of 
private medical services.  This legal authority also provides 
no remedy for payment of the unauthorized medical expenses 
claimed by the veteran.  38 U.S.C.A. § 1703; 38 C.F.R. § 
17.54; Zimick; supra; Malone, supra.

As the appellant has no service-connected disability, the 
criteria for payment of the cost of unauthorized medical 
services incurred at Genesee Memorial Hospital on May 30, 
1996, have not been met.  Thus the claim must be denied.








ORDER

The claim for payment of the cost of medical services related 
to treatment at the emergency room at Genesee Memorial 
Hospital on May 30, 1996, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

